Exhibit 10.3

SUBORDINATED DEBENTURE

THIS OBLIGATION IS NOT A DEPOSIT AND IT IS NOT INSURED BY THE FEDERAL DEPOSIT

INSURANCE CORPORATION OR ANY FEDERAL AGENCY.

 

$7,500,000

   April 15, 2013

FOR VALUE RECEIVED, the undersigned, PLUMAS BANCORP, a California corporation
with its headquarters located at 35 South Lindan Avenue, Quincy, California
95971 (“Borrower”), hereby promises to pay to the order of Community BanCapital,
L.P., a Delaware limited partnership with its main office located at 50 East
Washington Street, Suite 400, Chicago, Illinois 60602 (“Lender”), the principal
sum of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000), or so much
thereof that has been advanced and remains outstanding, and to pay interest
thereon, at the office of Lender located at 50 East Washington Street,
Suite 400, Chicago, Illinois 60602, or such other place as Lender may designate,
on the terms and subject to the conditions stated in this Subordinated
Debenture. This Subordinated Debenture is issued in accordance with, and shall
be governed by the terms of, that certain Subordinated Debenture Purchase
Agreement of even date herewith entered into between Borrower and Lender (the
“Purchase Agreement”). Unless otherwise indicated herein, terms defined in the
Purchase Agreement shall have the same meaning when used herein

All accrued interest and unpaid principal due and payable under this
Subordinated Debenture shall be paid in full on or before the Maturity Date.

The unpaid principal amount outstanding under this Subordinated Debenture from
time to time shall bear interest before maturity in accordance with the Purchase
Agreement, computed on the basis of a 365-day year and charged for actual days
elapsed. Under certain circumstances as provided in the Purchase Agreement,
overdue interest payments under this Subordinated Debenture shall bear interest
from the due date thereof until paid at a daily rate equal to the Default Rate
of interest, computed on the basis of a 365-day year and charged for actual days
elapsed, except as otherwise provided in the Purchase Agreement.

Lender will note on its internal records the amount of each payment in respect
of the Subordinated Debenture. Whenever any payment to be made under this
Subordinated Debenture shall be due on a day that is other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest due upon this
Subordinated Debenture.

There shall be no penalties or other charges payable by Borrower to Lender
hereunder other than those payments expressly described in the Purchase
Agreement. Except as otherwise provided in the Purchase Agreement, all payments
hereunder shall be credited first to accrued interest and second to the unpaid
principal balance outstanding at the time of such payment.

The Subordinated Debenture may not be prepaid in any amount or at any time on or
prior to the second anniversary of the Closing Date. After the second
anniversary of the Closing Date, Borrower may prepay all or part of the
outstanding unpaid principal balance under this Subordinated Debenture, without
penalty, as provided below and in the Purchase Agreement. Except for payments of
principal prior to maturity as a result of the acceleration of maturity as a
result of an Acceleration Event of Default, Lender shall have no responsibility
to verify whether Borrower has obtained any requisite Federal Reserve or other
regulatory approval for the payment of principal (including payment at maturity
or redemption prior to maturity).



--------------------------------------------------------------------------------

This Subordinated Debenture is not secured by any assets of Borrower. The
indebtedness of Borrower evidenced by this Subordinated Debenture, including the
principal, premium, if any, and interest, shall be subordinate and junior in
right of payment to Borrower’s obligations to its general and secured creditors,
except such other creditors holding obligations of Borrower ranking on a parity
with or junior to this Subordinated Debenture, if any. Borrower may not retire
any part of its obligations hereunder without the prior written consent of the
Federal Reserve. In the event of any dissolution, liquidation or winding up of
Borrower, whether voluntary or involuntary, all obligations to Borrower’s
general creditors and secured creditors, except such creditors holding
obligations of Borrower ranking on a parity with or junior to this Subordinated
Debenture, if any, shall be entitled to be paid in full before any payment shall
be made on account of the principal of or interest on this Subordinated
Debenture. In the event of any such proceeding, after payment in full of all
such sums owing with respect to such prior obligations, Lender, together with
the holders of any obligations of Borrower ranking on a parity with this
Subordinated Debenture, shall be entitled to be paid, from the remaining assets
of Borrower, the unpaid principal and interest of this Subordinated Debenture or
such obligations before any payment or other distribution, whether in cash,
property or otherwise, shall be made on account of any capital stock or any
obligation of Borrower ranking junior to this Subordinated Debenture.

If an Event of Default shall occur, Lender shall have the rights set forth in
Section 4 of the Purchase Agreement. Borrower shall reimburse and indemnify
Lender and shall hold Lender harmless against any reasonable costs (including
court costs and attorneys’ fees) incurred by Lender in the collection of any
amounts due as a result of an Event of Default or as otherwise provided in the
Purchase Agreement.

Lender may sell, assign, pledge or otherwise transfer or encumber any or all of
its interest under this Subordinated Debenture at any time and from time to
time. In the event of a transfer of the Subordinated Debenture, all terms and
conditions of this Subordinated Debenture shall be binding upon and inure to the
benefit of both the transferee and Borrower after such transfer; provided,
however, that Borrower shall have no obligation hereunder to any such transferee
unless and until any transfer of this Subordinated Debenture is recorded on the
books and records of Borrower.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of this Subordinated Debenture, Borrower shall, at
Lender’s expense, execute and deliver in lieu thereof a new debenture in
principal amount equal to the unpaid principal amount of such lost, stolen,
destroyed or mutilated debenture, dated the date to which interest has been paid
on such lost, stolen, destroyed or mutilated Subordinated Debenture; provided,
that: (i) in the case of any such loss, theft or destruction, Lender shall have
delivered to Borrower an indemnity reasonably satisfactory to Borrower
indemnifying and holding Borrower harmless from any and all liability, claim or
damage resulting from such loss, theft or destruction; or (ii) in the case of
any such mutilation, upon surrender of this Subordinated Debenture to Borrower.

Nothing herein shall impair the obligation of Borrower, which is absolute and
unconditional, to pay the principal of and any premium and interest on this
Subordinated Debenture according to its terms.

No provision of this Subordinated Debenture shall be amended or waived except by
a written instrument signed by a duly authorized officer of each of Borrower and
Lender. Any notices or other communications permitted or required hereunder
shall be sent and addressed in accordance with the requirements of the Purchase
Agreement.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois. Nothing herein shall be deemed to limit
any rights, powers or privileges which Lender may have pursuant to any law of
the United States or any rule, regulation or order of any department or agency
thereof and nothing herein shall be deemed to make unlawful any transaction or
conduct by Lender which is lawful pursuant to, or which is permitted by, any of
the foregoing.

To induce Lender to accept this Agreement and the other Transaction Documents,
Borrower irrevocably agrees that all actions or proceedings in any way, manner,
or respect, arising out of or from or related to this Subordinated Debenture
shall be litigated only in courts having suits within Chicago, Illinois.
Borrower hereby consents and submits to the jurisdiction of any local, state, or
federal court located within said city. Borrower hereby waives any right it may
have to transfer or change the venue of any litigation brought against Borrower
by Lender.

 

2



--------------------------------------------------------------------------------

WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS SUBORDINATED DEBENTURE OR
ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENT OR ACTION OF
BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS SUBORDINATED DEBENTURE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE PURCHASE AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AND (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF
SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

IN WITNESS WHEREOF, Borrower has caused this Subordinated Debenture to be
executed as of the date first written above.

 

ATTEST:   PLUMAS BANCORP By:  

 

    By:  

 

  Name:  

 

      Name:  

 

  Title:  

 

      Title:  

 

 

3